 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9
     DEBRA BERRY,                                Case No. 1:16-cv-00411-LJO-EPG
10
                   Plaintiff,                    ORDER GRANTING IN PART
11                                               DEFENDANTS’ MOTION TO COMPEL
           v.                                    AND ORDERING FURTHER DISCLOSURES
12
     YOSEMITE COMMUNITY COLLEGE                  (ECF No. 48)
13
     DISTRICT, et al.,
                                                 ORDER MODIFYING SCHEDULING
14                                               ORDER
15               Defendant.
                                                 THIRTY (30) DAY DEADLINE
16
17          Debra Berry (“Plaintiff”) is proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983 and 2000d.

19          On January 4, 2019, Defendants filed a motion to compel, requesting sanctions and

20   additional deposition testimony. (ECF No. 48.) The Court held a hearing on January 25, 2018.

21   (ECF No. 59.) Plaintiff appeared telephonically and Ms. Kellie M. Murphy, attorney for

22   Defendants, appeared telephonically.

23          For the reasons stated on the record, Defendants’ motion to compel is granted in part

24   and denied in part.

25          Plaintiff is ordered within thirty (30) days from the date of this order to provide

26   defendants the following in writing and under oath:

27              1. A list of all cases Plaintiff was involved in within the last 10 years, including,

28                  the case name, case number, and a brief description of the subject matter;

                                                    1
 1                2. A written statement as to whether Plaintiff claims emotional distress damages,
 2                     and if so the specific basis of that claim1; and
 3                3. A statement stating whether Plaintiff has any documents that she looked at
 4                     during her deposition, which have not already been provided to defendants. If
 5                     so, describe the documents.
 6            Defendants have leave to file a supplement to their motion to compel requesting further
 7   information within 14 days after receipt of Plaintiff’s submission.
 8            Also as discussed on the record, the Court also finds good cause to further modify the
 9   Scheduling Order, (ECF Nos. 28, 47). The Court makes this modification with the
10   understanding that the parties will participate in a settlement conference to be set in May 2019.
11   Accordingly, the schedule in this action is further modified as follows:
12                                                Current Date                                 New Date
     Non-Expert Disclosure                        November 16, 2018                            April 15, 2019
13   Initial Expert Disclosure:                   February 25, 2019                            June 17, 2019
     Expert Rebuttal/Supplemental:                March 25, 2019                               July 15, 2019
14
     Expert Discovery Cut-off:                    April 29, 2019                               August 12, 2019
15   Non-Dispositive Motion Filing:               May 6, 2019                                  August 26, 2019
16   Dispositive Motion Filing:                   May 28, 2019                                 September 9, 2019
     Dispositive Motion Hearing:                  June 27, 2019                                October 4, 2019
17   Pretrial Conference:                         August 8, 2019                               December 6, 2019
     Jury Trial:                                  November 5, 2019                             March 3, 2020
18
19
     IT IS SO ORDERED.
20
21       Dated:       January 30, 2019                                     /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26   1
       “When a plaintiff puts his mental health at issue by alleging emotional distress, he waives his psychologist-
     patient privilege for relevant mental health records. The defendant is entitled to discover any records relevant to
27   the plaintiff's emotional distress. . . . [S]uch records and testimony are relevant in showing causation or the degree
     of the alleged emotional distress. Even if the plaintiff stipulates that he will not introduce any psychologist or
28   expert testimony, the records may still be relevant to show causation and magnitude.” Carrig v. Kellogg USA Inc.,
     CASE NO. C12-837RSM, 2013 WL 392715 (W.D. Wash. Jan. 30, 2013).

                                                               2
